Name: Commission Regulation (EC) NoÃ 2034/2004 of 26 November 2004 amending for the 40th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  civil law;  international affairs;  criminal law
 Date Published: nan

 27.11.2004 EN Official Journal of the European Union L 353/11 COMMISSION REGULATION (EC) No 2034/2004 of 26 November 2004 amending for the 40th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 November 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2004. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1840/2004 (OJ L 322, 23.10. 2004, p. 5). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The entry Lionel DUMONT (alias (a) BILAL, (b) HAMZA, (c) Jacques BROUGERE). Place of birth: Roubaix (France). Date of birth: 21.1.1971Natural persons shall be replaced by the following: Lionel DUMONT (alias (a) Jacques BROUGERE, (b) BILAL, (c) HAMZA). Address: no fixed address in Italy. Place of birth: Roubaix (France). Date of birth: (a) 21.1.1971, (b) 29.1.1975.